IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


GERALD DRUMMOND,                            : No. 205 EM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
PHILADELPHIA COURT OF COMMON                :
PLEAS PENNSYLVANIA,                         :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 2nd day of February, 2017, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus, to the extent it seeks to compel

the Court of Common Pleas of Philadelphia County to adjudicate Petitioner’s motion for

appointment of counsel, are GRANTED. The Court of Common Pleas of Philadelphia

County is DIRECTED to adjudicate the motion for appointment of counsel within 45

days.

        The Application for Stay is DISMISSED AS MOOT.

        The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.